                 Case 19-11299-LSS             Doc 86       Filed 06/27/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )          Chapter 11
                                                    )
SPORTCO HOLDINGS, INC., et al.,1                    )          Case No. 19-11299 (LSS)
                                                    )
                          Debtors.                  )          (Jointly Administered)
                                                    )

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON JULY 1, 2019 AT 2:00 P.M. (ET)2

MATTERS GOING FORWARD

1.       Motion of the Official Committee of Unsecured Creditors for an Order (A) Authorizing
         the Committee’s Financial Advisors to Run a Going Concern Sale Process and Solicit
         Alternative Proposals using, inter alia, the Debtors’ Confidential Information, (B)
         Directing the Debtors to Cooperate in Such Efforts, and (C) Granting Reconsideration of
         the Interim DIP Order Joint Administration of Related Chapter 11 Cases [Docket No. 68;
         Filed: 6/25/2019]

         Objection Deadline: June 28, 2019 at 4:00 p.m.

         Related Documents:

                 A.       Order Granting the Motion of the Official Committee of Unsecured
                          Creditors to Shorten Notice on its Motion for an Order (A) Authorizing the
                          Committee’s Financial Advisors to Run a Going Concern Sale Process and
                          Solicit Alternative Proposals Using, inter alia, the Debtors’ Confidential
                          Information, (B) Directing the Debtors to Cooperate in Such Efforts, and
                          (C) Granting Reconsideration of the Interim DIP Order [Docket No. 79;
                          Filed June 26, 2019]




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave. Chapin, SC, 29036.
2
  This hearing will take place before the Honorable Laurie Selber Silverstein at the United States Bankruptcy Court
for the District of Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Parties wishing to participate telephonically must make arrangements through CourtCall at 1-866-582-6878 in
advance of the hearing.


69267816.1
                   Case 19-11299-LSS     Doc 86      Filed 06/27/19   Page 2 of 3



                   B.   Notice of Hearing Regarding Motion of the Official Committee of
                        Unsecured Creditors for an Order (A) Authorizing the Committee’s
                        Financial Advisors to Run a Going Concern Sale Process and Solicit
                        Alternative Proposals using, inter alia, the Debtors’ Confidential
                        Information, (B) Directing the Debtors to Cooperate in Such Efforts, and
                        (C) Granting Reconsideration of the Interim DIP Order Joint
                        Administration of Related Chapter 11 Cases [Docket No. 82; Filed June
                        26, 2019]

                   C.   Amended Notice of Hearing Regarding Motion of the Official Committee
                        of Unsecured Creditors for an Order (A) Authorizing the Committee’s
                        Financial Advisors to Run a Going Concern Sale Process and Solicit
                        Alternative Proposals using, inter alia, the Debtors’ Confidential
                        Information, (B) Directing the Debtors to Cooperate in Such Efforts, and
                        (C) Granting Reconsideration of the Interim DIP Order Joint
                        Administration of Related Chapter 11 Cases [Docket No. 85; Filed June
                        27, 2019]

         Status:        The Debtors intend to file a response to the Motion prior to the Objection
                        Deadline. This matter will go forward.




                                                 2
69267816.1
             Case 19-11299-LSS   Doc 86      Filed 06/27/19   Page 3 of 3



Dated: June 27, 2019             Respectfully submitted,
       Wilmington, Delaware
                                 POLSINELLI PC

                                 /s/ Christopher A. Ward
                                 Christopher A. Ward (Del. Bar No. 3877)
                                 Brenna A. Dolphin (Del. Bar No. 5604)
                                 222 Delaware Avenue, Suite 1101
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 252-0920
                                 Facsimile: (302) 252-0921
                                 Email:      cward@polsinelli.com
                                             bdolphin@polsinelli.com

                                 -and-

                                 MCDERMOTT WILL & EMERY LLP
                                 Timothy W. Walsh (pro hac vice pending)
                                 Darren Azman (pro hac vice pending)
                                 Riley T. Orloff (pro hac vice pending)
                                 340 Madison Avenue
                                 New York, New York 10173-1922
                                 Telephone:(212) 547-5400
                                 Facsimile: (212) 547-5444
                                 Email:     twwalsh@mwe.com
                                            dazman@mwe.com
                                            rorloff@mwe.com

                                 Proposed Counsel to the Debtors and
                                 Debtors in Possession




                                         3
69267816.1
